Citation Nr: 1342294	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral foot disabilities, including hallux valgus, hammertoes and pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant served in the Army National Guard from May 1975 to May 1977, with a period of active duty for training from May 1975 to October 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The matter was remanded to the RO in May 2012 for additional development of the record.  Unfortunately, appeal must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant maintains that he developed a bilateral foot disability during his period of active duty for training (ADT) between May 1975 and October 1975.  He contends that his disability of the feet had its onset during ADT and has continued since that time.  In fact, the appellant indicated on his June 2008 VA Form 9, substantive appeal to the Board, that he was asked if he wanted out of the military because of his feet and that is why he was discharged.  

At the time of the prior remand, in May 2012, the RO determined that the appellant's service treatment records (STRs) were unavailable.  A formal finding in this regard is noted in the claims file.  The May 2012 remand directed the RO to attempt to obtain the service treatment records from the National Guard and/or Fort Ord hospital because he reported having received treatment there during his period of ADT.  

The STRs were subsequently located and received pursuant to this request.  They show that the appellant entered service with only athlete's foot noted on his National Guard entrance examination in February 1975.  However, during active duty for training, he was treated at the Fort Ord hospital for pre-existing moderate bilateral pes planus.  The records reflect that the appellant complained of pain in his feet and was treated for moderate congenital bilateral pes planus.  A September 1975 Medical Board Report indicates that the appellant's congenital bilateral pes planus existed prior to service and was not aggravated during service.  

Unfortunately, this evidence, which is pertinent to the appellant's claim, was received at the RO after the appellant was afforded a VA examination of his feet in May 2012.  The VA examination in May 2012 is therefore inadequate because it does not take into account prior medical history which could affect the outcome of the appellant claim.  Moreover, the examiner did not provide a nexus opinion as requested because of a finding that there was no evidence of active duty service.  

As noted above, however, the appellant had a period of active duty for training from May 1975 to October 1975; thus, service connection may be established for any disease or injury incurred during this period.  Here, the VA medical opinion is bereft of any analysis because the examiner presumed that there was no active duty service for which service connection may be established.  No consideration was given to whether the claimed bilateral foot condition had its onset during service.  Moreover, now that there exists evidence of a pre-existing congenital pes planus, an examiner must address whether the appellant incurred a superimposed injury as a result of the congenital pes planus, such as hallux valgus.  

According to VAOPGCPREC 82-90, in general, a congenital abnormality subject to improvement or deterioration is considered a disease.  If the appellant has a congenital defect, then there must be consideration of whether there was a superimposed injury or disease in service that resulted in additional disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for another VA examination of the feet to determine the current nature and likely etiology of any foot disability manifested by hallux valgus, hammertoes and/or any other current foot disability, including pes planus.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the appellant and record a full clinical history referable to the claimed foot disabilities, and review the service treatment records (STRs) recently added to the claims file.  

a.  With regard to the congenital pes planus, please explain whether this is a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b.  If it is a congenital defect, explain whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed injury or disease in active duty for training from May 1975 to October 1975 that resulted in additional disability of the feet.  Please provide a complete explanation for the opinion.

c.  If congenital pes planus is a disease, the examiner should opine whether such pre-existed active service and if so whether it is at least as likely as not that the disability was aggravated (i.e, permanently worsened) beyond the natural progress during the period of active duty for training from May 1975 to October 1975.  Please provide a complete explanation for the opinion.
  
d.  The examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability of the feet, other than pes planus, had its onset during active duty for training from May 1975 to October 1975 based on any medical evidence of record in the claims file, including the STRs, and based on the appellant's statements regarding the onset of his symptoms.  All findings must be reported in detail and all indicated testing must be accomplished.  

2.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for bilateral disabilities of the feet, including hallux valgus, hammertoes and pes planus.  If any benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


